Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “V4” (page 13, line 17).  
The drawings are objected to because there is no reference numeral for “driving image”, which is mentioned in claims 1-7, 9-12.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: there is no reference numeral for “driving image”, which is mentioned in claims 1-7, 9-12 (37 CFR 1.74).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 8, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0217332 A1 to Park et al. (hereinafter, Park).
Regarding claim 1, Park discloses a vehicle comprising: a camera configured to acquire a driving image of the vehicle; a control device; and a controller configured to output the driving image by reflecting driving information of the vehicle derived based on a control situation of the control device to the driving image acquired by the camera {a vehicle includes an image capturer (camera) configured to acquire a driving image of surrounding environment of the vehicle (abstract); a dash board (control device) 40 on which various instrumentations are provided to control an operation of the vehicle 10 (paragraph [0049]); the processor (controller) 160 acquires additional information including vehicle state information about a state in which the driving image is captured (driving information of the vehicle derived based 
Regarding claim 5, which depends from claim 1, Park further discloses that the controller is configured to output the driving image comprising a speed of the vehicle derived based on a wheel speed of the vehicle {the vehicle state information includes vehicle speed (fig. 11, paragraphs [0085], [0121]), it is implied that a speed of the vehicle is derived based on a wheel speed of the vehicle}. 
Regarding claim 7, Park discloses a control method of a vehicle, comprising: acquiring a driving image of the vehicle; and outputting the driving image by reflecting driving information of the vehicle to the driving image {abstract, fig. 11, paragraphs [0083], [0121]}.
Regarding claim 8, which depends from claim 7, Park further discloses acquiring a plurality of driving elements of the vehicle; and determining at least one of the plurality of driving elements based on a user's command input {the image capturing environment information is acquired from various sensors provided on the vehicle 10 (a plurality of driving elements of the vehicle)(paragraph [0084]); the input 80 receives a control command from the user, and outputs an electrical signal corresponding to the input control command (determining at least one of the plurality of driving elements based on a user's command input)(paragraph [0061])}.
Regarding claim 11, which depends from claim 7, Park further discloses that in the outputting, the driving image comprising a speed of the vehicle derived based on a wheel speed . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0217332 A1 to Park et al. in view of KR 10-2017-0130197 to Bae et al. (hereinafter, Bae).
. 
Claims 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0217332 A1 to Park et al. in view of US10607092B2 to Murad et al. (hereinafter, Murad).
Regarding claim 3, which depends from claim 1, Murad discloses that the control device comprises a steering wheel of the vehicle {the vehicle operating conditions may include steering wheel angle, the control module 68 may receive the steering wheel angle from the steering wheel angle sensor (col. 7, lines 59-63)}. Park further discloses that the controller is 
Similar reasoning applies to claim 9. 
Claims 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0217332 A1 to Park et al. in view of 20040199327 A1 to Isogai et al. (hereinafter, Isogai).
Regarding claim 4, which depends from claim 1, Isogai discloses that the control device comprises a pedal of the vehicle and pedal efforts {the acceleration pedal position sensor 11 works to measure a pedal effort or position of the accelerator pedal operated by a vehicle operator, the brake pedal position sensor 15 works to measure a position of a brake pedal of the vehicle (paragraph [0035])}. Park further discloses that wherein the controller is configured to output the driving image comprising a driving information (pedal effort of the pedal) {fig. 11, paragraph [0121]}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pedal efforts sensing feature of Isogai with the described invention of Park in order to provide visible indication of pedal effort to the driver.
Similar reasoning applies to claim 10.
Claims 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0217332 A1 to Park et al. in view of US20190283770A1 to Kubota et al. (hereinafter, Kubota). 

Similar reasoning applies to claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        




/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661